department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list jul cpra-t - legend taxpayer a taxpayer b ira w ira x ira y ira z company m dear this is in response to a ruling_request dated date from your authorized representative in which you request relief under sec_301_9100-3 of the procedure and administration regulations regulations the following facts and representations have been submitted taxpayer a is married to taxpayer b during taxpayers a and b converted their traditional individual_retirement_accounts iras w and x maintained with company m to roth iras iras y and z also maintained with company m subsequent to the purported transaction taxpayers a and b discovered that their combined adjusted_gross_income for calendar_year exceeded the limit found at sec_408a of the internal_revenue_code code at the time of the purported conversion taxpayers a and b were unaware they were not eligible to convert their traditional iras to roth iras taxpayers a and b discovered the time limits found in announcements and cited below after said time limits had expired additionally taxpayers a and b did not file their joint calendar_year their federal_income_tax return show combined adjusted_gross_income in excess of dollar_figure the late filing was due in part to the expectation their -_ return would reflect a refund federal_income_tax return until may when the taxpayers filed their - return the return was prepared under the presumption that the outcome of the letter_ruling request would be favorable as of the date of the letter_ruling request the taxpayers have not received a notice from the internal_revenue_service indicating that the taxpayers were ineligible to convert their iras to roth iras based on the foregoing facts and representations you have requested the following ruling that pursuant to section of the regulations taxpayers a and b are granted a period not to exceed days form the date of this ruling letter to recharacterize their roth iras y and z to traditional ras with respect to your request for relief under section dollar_figure of the regulations code sec_408a and sec_1_408a-5 of the regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer’s federal_income_tax returns for the year of contributions sec_1_408a-5 question and answer-6 describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides in relevant part that an individual with adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the regulations provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides in summary that an individual and his spouse must file a joint federal tax_return to convert a traditional ra to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using the couple’s combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the procedure and administration regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301 -9100-3 e to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the temporary regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer’s control iii if the taxpayer's failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 ii of the temporary regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section announcement 1994_24_irb_50 date provided that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira announcement ilr b date provided that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira a - taxpayers a and b did not timely file their joint federal_income_tax return as a result taxpayers a’and b were ineligible for relief under either announcement or announcement therefore it is necessary to determine if they are eligible for relief under the provisions of sec_301 -9100-3 of the regulations in this case taxpayers a and b were ineligible to convert their traditional iras w combined adjusted_gross_income limit of dollar_figure and x to roth iras y and z since their adjusted_gross_income exceeded dollar_figure however until they discovered otherwise which discovery occurred after they converted their iras w and x to roth iras y and z taxpayers a and b were unaware of the taxpayers a and b filed this request for sec_301 relief shortly after filing their joint - federal_income_tax return with respect to taxpayers a and b - is not a closed tax_year finally prior to taxpayer a's and b's filing their calendar_year federal_income_tax return the internal_revenue_service had not discovered taxpayer a's and b’s ineligibility to convert iras w and x to roth iras y and z with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your roth iras as traditional iras specifically the service has concluded that you have met the requirements of clause i of sec_301_9100-3 of the regulations therefore you are granted an extension of days from the date of the issuance of this letter_ruling to so recharacterize no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is based on the assumption that iras w and x and roth iras y and z meet the requirements code sec_408 and sec_408a respectively at all relevant times this ruling is directed only to the taxpayer who requested it code sec_61 k provides that it may not be used or cited by others as precedent copies of this ruling have been sent to your authorized representatives pursuant to a power_of_attorney on file in this office should you have any questions concerning this letter_ruling please contact - of my staff at t ep ra t1 sincerely yours ox andrew e zuckerman manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of the ruling notice cc
